TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-06-00564-CR


Daniel Fernandez, Appellant


v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 299TH JUDICIAL DISTRICT

NO. D-1-DC-05-204068, HONORABLE JON N. WISSER, JUDGE PRESIDING



O R D E R
PER CURIAM
The reporter's record was originally due to be filed on November 7, 2006.  The court
reporter informed the Court that the record would be completed by February 23, 2007.  The record
has not been received.
The court reporter for the 299th District Court, Leon Justice, is ordered to file the
reporter's record no later than March 23, 2007.  No further extension of time will be granted. 
See Tex. R. App. P. 37.3(a)(2).
It is ordered March 9, 2007.

Before Justices Patterson, Pemberton and Waldrop
Do Not Publish